6. Impact of extensive urbanisation in Spain on individual rights of European citizens, on the environment and on the application of EU law (
- Before the vote
Mr President, I wish to inform the House that, on a matter of principle, I wish to withdraw my name from the Socialist Group's alternative motion for a resolution on the Auken report. Furthermore, after five years of working on this issue, I wish to inform Members that I will be voting against both alternative motions for resolution and voting in favour of the Auken report.
(Applause)
rapporteur. - (DA) Mr President, ladies and gentlemen, citizens of the EU, this report is the result of extensive work in the Committee on Petitions, involving Members from all political groups. I would like to thank both the Chairman and the shadow rapporteurs for their sterling work. As draftsman of the committee's opinion, I have personally been wholeheartedly committed to this matter. It has, of course, had a huge effect on the lives of tens of thousands of EU citizens living in Spain and has affected both the Spanish countryside and the Spanish economy. The report has now been approved by the committee after being adopted by a two-thirds majority. It is a comprehensive text, which differentiates between the many different aspects of Spanish urbanisation.
There is the problem of the fundamental rights of European citizens, which include the right to lawfully acquired property. The European Parliament has already committed itself to respecting these rights, and all Member States are bound by them. There is the problem of the disastrous impact of the extensive urbanisation on the environment, particularly in coastal areas and on the Spanish islands, but also in other areas such as around Madrid. There is the problem of the resurrection of the Spanish 1988 Coastal Law, which is now suddenly able to deny many people the right to live in their own homes - and in certain cases has even resulted in the demolition of these homes. Then there is the problem of the consequences of thousands of allegedly unlawful houses built with the approval of the municipalities but subsequently declared unlawful, whereby the innocent purchaser becomes the victim of corrupt urbanisation practices. Finally, there is the problem of the lack of legal certainty and appropriate compensation for the victims of the property scandals.
I have no doubt about where the responsibility for these extensive infringements lies and I regret that these violations by municipal and regional authorities have undermined attempts by many others to create sustainable development, where a healthy economy goes hand in hand with respect for the environment and for cultural heritage. The report deserves a proper debate in which all opinions can be heard. It is unacceptable that our new rules prevent this. These rules must be changed as soon as possible, particularly when it comes to reports that deal with complaints from European citizens. I ask you to reject the two alternative resolutions. Although they are based on my report, they are not impartial. They do not reflect the detailed and factual assessments that the committee has voted on.